Exhibit 10.51

 



EXCHANGE AGREEMENT

 

THIS AGREEMENT, dated the Effective Date below is entered MICROCAP EQUITY GROUP,
LLC, a Florida limited liability company (“Microcap”) and the undersigned
trading company ("Company").

 

WITNESSETH:

 

WHEREAS, Microcap holds a certain securities debt instrument(s) of the Company,
in the original principal amount below, which was issued to an original security
holder, creditor of the Company, on May 4, 2016 as described on the signature
page hereto and/or EXHIBIT A hereto (the “ Debt”); and

 

WHEREAS, Microcap is willing to exchange the Debt for a convertible debenture of
the Company in the form attached hereto (the “Debenture”) in order to reflect
the conversion right which would otherwise be afforded the original holder which
is now being reflected in the Debenture

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Microcap and the Company hereby agree to exchange the debt instruments for the
Debenture. Thus, concurrently with the execution of this Agreement, Microcap
surrenders hereby its interest in the Debt strictly for the conversion and
related rights and Microcap will endeavor to use best efforts to deliver to the
Company any promissory notes, commercial paper, or other evidences of the Debt
and the Company shall execute and deliver to Microcap an original, executed
Debenture to reflect the conversion rights.

 

2.Microcap represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a.Microcap believes it is not an affiliate, now or by way of the Debenture, and
relies upon the Company knowledge of the members of the Board, officers and
shareholdings in such regard.

 

b.Microcap is (i) an "accredited investor" as that term is defined in Rule 501
of the General Rules and Regulations under the Securities Act of 1933, as
amended, the "Act" by reason of Rule 501 and (ii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents

 



 1 

 

 

3.This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida without reference to conflict of laws principles A
facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction. This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement. This Agreement,
and the Debenture attached hereto, contains the entire agreement of the parties
with respect to the subject matter hereto, superseding all prior agreements,
understandings or discussions except for the statements made by the Company in
joining the Assignment and Assumption Agreement of on or about this date
relating to the Debt.

 

The Company and Microcap have caused this Agreement to be executed by their duly
authorized representatives on the date as first written above.

 

Effective Date: May 4, 2016

Name of Original Debt Holder: Syndication Capital LLC

Amount of Debt being Exchanged (Principal + Interest): $22,177.32

Amount of Debenture: $22,177.32

Name of Trading Company: Simlatus Corporation

State of Incorporation of Trading Company: Nevada

 

Company: Simlatus Corporation

 

 

By: /s/ Gary B. Tilden

Name:

Title:

 

MICROCAP EQUITY GROUP, LLC

 

 

By:____________________

Name: Ibrahim Almagarby

Title: Manager

 

 

 2 



